The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103

    PNG
    media_image1.png
    293
    185
    media_image1.png
    Greyscale
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 			(FIG. 8A >>>
2.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2020/0058731 to Mun et al (referred to as Mun). 
In re claim 1, Mun discloses an integrated circuit device 200, comprising: 
- a lower electrode 130 [Figs. 19-20]; 					
- a dielectric layer 140 on the lower electrode 130 [Fig. 21]; and 			

    PNG
    media_image2.png
    412
    179
    media_image2.png
    Greyscale
- an upper electrode 160 that covers the dielectric layer 140 [Figs. 22-23].		(FIG. 9 >>>
	Mun suggests “the first lower electrode 132F may include one of a metal such as doped silicon, titanium, tantalum, niobium, iridium, molybdenum and tungsten, a conductive metal nitride such as titanium nitride, tantalum nitride, niobium nitride...and a conductive metal oxide such as iridium oxide.  The second lower electrode 134F may include niobium nitride” [Fig. 7 and ¶0067], but not niobium (Nb)-containing layer doped with titanium. 		
	It would have been obvious to a person having skills in the art to have modified the lower electrode of Mun by utilizing “Nb-containing layer doped with titanium.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 2, Mun discloses the lower electrode 130F [Fig. 7] including a main lower electrode layer 132F including at least a niobium nitride [¶0067], but not a Nb nitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “Nb nitride layer doped with Ti.” Since this is merely an alternative lower electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 3, Mun discloses the lower electrode 130F [Fig. 7] including a main lower electrode layer 132F including a Nb nitride layer including a plurality of kinds of dopants “doped silicon, a doped silicon germanium, ruthenium, titanium, tantalum, niobium, iridium, molybdenum and tungsten [¶0067].		Mun does not suggest the plurality of kinds of dopants including a first dopant formed of Ti and a second dopant formed of one selected from cobalt, tin, vanadium, tantalum, dubnium , phosphor, arsenic, antimony, and bismuth.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Mun by utilizing “Nb nitride layer including a plurality of kinds of dopants including a first dopant formed of Ti and a second dopant formed of one selected from cobalt, tin..., and bismuth.” Since this is merely an alternative lower electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 4, Mun discloses the lower electrode 130F [Fig. 7] including:
- a main lower electrode layer 132F including “one of a metal such as… titanium, tantalum, niobium, iridium, molybdenum and tungsten, a conductive metal nitride such as titanium nitride, tantalum nitride, niobium nitride...” [¶0067], but not a Nb nitride layer doped with Ti; and
- a lower interface electrode layer 134F  between the main lower electrode layer 132F and the dielectric layer 140, the lower interface electrode layer including niobium nitride [¶0067], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Mun by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 5, Mun discloses the lower electrode 130F including:
- a main lower electrode layer 132F spaced apart from the dielectric layer 140F [Fig. 7]; and
134F between the main lower electrode layer 132F and the dielectric layer 140, the lower interface electrode layer including niobium nitride [¶0067], but not a Nb oxide layer doped with Ti or Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Mun by utilizing “a Nb oxide layer doped with Ti or Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 6, Mun discloses:
- the main lower electrode layer 132F includes a TiN layer [¶0067], and
- a thickness of the lower interface electrode layer 134F being less than that of the main lower electrode layer 132F (i.e., layer 134F thinner than layer 132F, in Fig. 7).
In re claim 7, Mun discloses the upper electrode 160 including:
- a main upper electrode layer 164 that is spaced apart from the dielectric layer 140; and
- an upper interface electrode layer 162 between the main upper electrode layer 164 and the dielectric layer 140, the upper interface electrode layer including a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
In re claims 8-9, Mun discloses the lower electrode 130F including a plurality of lower electrode layers 132F, 134F [Fig. 7].  Mun is silent about “the lower electrode layers having different content ratios of a Nb atom, a content ratio of a Nb atom in the plurality of lower electrode layers being greatest in the lower electrode layer closest to the dielectric layer… provided that the lower electrode layer farthest from the dielectric layer does not include Nb.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “different content ratios of a Nb atom, a content ratio of a Nb atom in the plurality of lower electrode layers being greatest in the lower electrode layer closest to the dielectric layer… provided that the lower electrode layer farthest from the dielectric layer does not include Nb” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratios feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 10, Mun discloses the lower electrode 130F including:
- a main lower electrode layer 132F that is spaced apart from the dielectric layer 140 [Fig. 7]; and 
134F between the main lower electrode layer 132F and the dielectric layer 140F [Fig. 7 and ¶0067].
Mun is silent about “the interface electrode layers having different content ratios of a Nb atom… a content ratio of a Nb atom in each of the plurality of lower interface electrode layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “layers having different content ratios of a Nb atom… a content ratio of a Nb atom in each of the plurality of lower interface electrode layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratios feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
Mun suggests the multiple interface electrode layer 134F including niobium nitride [¶0067], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Mun by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 11, Mun discloses an integrated circuit device 200, comprising:
- a substrate 210 including an active region 212 [Fig. 15];
- a conductive region 250 on the active region 212 [Fig. 16]; and 
- a capacitor CS on the conductive region 250 [Figs. 9, 11-12], the capacitor including:
- a lower electrode 130 [Figs. 19-20]; 
- a dielectric layer 140 formed on the lower electrode 130 [Fig. 21]; and 
- an upper electrode 160 that covers the dielectric layer 140 [Figs. 22-23].
Mun suggests “the first lower electrode 132F may include one of a metal such as doped silicon, titanium, tantalum, niobium, iridium, molybdenum and tungsten, a conductive metal nitride such as titanium nitride, tantalum nitride, niobium nitride...and a conductive metal oxide such as iridium oxide.  The second lower electrode 134F may include niobium nitride” [Fig. 7 and ¶0067], but not niobium (Nb)-containing layer doped with titanium.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Mun by utilizing “Nb-containing layer doped with titanium.”  Since this is merely an In re Leshin, 125 SUPQ 416.
In re claim 12, Mun discloses the dielectric layer 140F includes a metal oxide layer [¶0068], and the lower electrode 130F including a main lower electrode layer 132F including a Nb nitride layer [Fig. 7 and ¶0067], but not a Nb nitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the lower electrode layer of Mun by utilizing “Nb nitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416..
In re claim 13, Mun discloses the lower electrode 130F including:
- a main lower electrode layer 132F without Nb [Fig. 7]; and
- a lower interface electrode layer 134F including a Nb nitride layer [¶0067], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode layer of Mun by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
doped with Ti or a Nb oxynitride layer doped with Ti.
In re claim 14, Mun discloses the lower electrode 130F [Fig. 7] including:
- a cylindrical main lower electrode layer 132F that longitudinally extends in a vertical direction away from the substrate 210 on the conductive region 250 [Fig. 9]; and
- a lower interface electrode layer 134F covering an external surface of cylindrical main lower electrode layer 132F and an internal surface in an internal space of the cylindrical main lower electrode layer.
Mun suggests lower interface electrode layer 134F including a Nb nitride layer [¶0067], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Mun by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 15, Mun discloses the lower electrode 130F including:
132F that longitudinally extends in a vertical direction away from the substrate 210 on the conductive 250 [Fig. 9]; and
- a lower interface electrode layer 134F covering an external surface of cylindrical main lower electrode layer 132F [Fig. 7].  Mun suggests lower interface electrode layer 134F including a Nb nitride layer [¶0067], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Mun by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 16, Mun discloses the upper electrode 160 [Fig. 1] including:
- a main upper electrode layer 162 without Nb, which is spaced apart from the dielectric layer 140; and
- an upper interface electrode layer 164 between the main upper electrode layer 162 and the dielectric layer, and including “one of a metal such as doped silicon, titanium, tantalum, niobium, iridium, molybdenum and tungsten, a conductive metal nitride such as titanium nitride, tantalum nitride, niobium nitride...and a conductive metal oxide such as iridium oxide” [¶0042], but not Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the upper interface electrode of Mun by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art See MPEP 2144.06 and In re Leshin, 125 SUPQ 416
In re claim 17, Mun discloses the lower electrode 130F including at least one additional dopant selected from Co, Sn, V, Ta, Db, P, As, Sb, and Bi [¶0067].
In re claim 18, Mun discloses an integrated circuit device 200, comprising:
- a substrate 210 including an active region 212 [Fig. 15];
- a conductive region 250 on the active region 212 [Fig. 16]; and 
- a capacitor CS on the conductive region 250 [Figs. 9, 11-12], the capacitor including:
- a lower electrode 130 [Figs. 19-20]; 
- a dielectric layer 140 formed on the lower electrode 130 and including a metal oxide layer [Fig. 21]; 
- and an upper electrode 160 that covers the dielectric layer 140 [Figs. 22-23].
Mun suggests “the first lower electrode 132F may include at least one of a metal such as… titanium, tantalum, niobium, iridium, molybdenum and tungsten, a conductive metal nitride such as 134F may include niobium nitride” [Fig. 7 and ¶0067], but not a Nb nitride layer doped with Ti, a Nb oxide layer doped with Ti, and a Nb oxynitride layer doped with Ti.  
It would have been obvious to a person having skills in the art to have modified the lower electrode of Mun by utilizing “Nb nitride layer doped with Ti, a Nb oxide layer doped with Ti, and a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 19, Mun discloses the lower electrode 130F includes a main lower electrode layer 132F including a Nb nitride layer [Fig. 7 and ¶0067], but not Nb nitride layer doped with Ti[,] and a top surface of the main lower electrode layer 132F contacting a bottom surface of the dielectric layer 140.
It would have been obvious to a person having skills in the art to have modified the lower electrode layer of Mun by utilizing “Nb nitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 20, Mun discloses the lower electrode 130F [Fig. 7] including:
- a main lower electrode layer 132F spaced apart from dielectric layer 140F and includes TiN [¶0067]; 
- and a lower interface electrode layer 134F between the main lower electrode layer 132F and the dielectric layer, the lower interface electrode layer having a top surface that contacts the dielectric layer 140F, and including niobium nitride [¶0067], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.  It would have been obvious to a person having skills in the art to have modified the interface electrode of Mun by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode layer material it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416

3.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2016/0093625 to Rui et al (referred to as Rui). 

    PNG
    media_image3.png
    288
    464
    media_image3.png
    Greyscale
In re claim 1, Rui discloses an integrated circuit device 520, comprising: 
- a lower electrode 504, 506 [Fig. 5]; 					(FIG 5>>>
- a dielectric layer 508 on the lower electrode 506 [¶0059]; and 	
- an upper electrode 510 that covers the dielectric layer 508.	
Rui suggests “first electrode base layer 504 includes titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride…, first electrode metal oxide layer 506 cerium oxide, …niobium oxide, ruthenium oxide, tin oxide or tungsten oxide” [Fig. 5 and ¶0059], but not niobium (Nb)-containing layer doped with titanium.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “Nb-containing layer doped with titanium.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 2, Rui suggests the lower electrode [Fig. 5] including a main lower electrode layer 504 including conductive metal oxides, conductive metal nitrides [¶0059], but not a Nb nitride layer doped with Ti.  It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “Nb nitride layer doped with Ti.” Since this is merely an alternative lower electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 3, Rui discloses the lower electrode [Fig. 5] including a main lower electrode layer 506 including conductive metal oxides, conductive metal nitrides [¶0059], but not a Nb nitride layer including a plurality of kinds of dopants including a first dopant formed of Ti and a second dopant formed of one selected from cobalt, tin, vanadium, tantalum, dubnium , phosphor, arsenic, antimony, and bismuth.  It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “a Nb nitride layer including a plurality of kinds of dopants including a first dopant formed of Ti and a second dopant formed of one selected from cobalt, tin..., and bismuth.” Since this is merely an alternative lower electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 4, Rui discloses the lower electrode [Fig. 5] including:
- a main lower electrode layer 504 including titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride [Fig. 5 and ¶0059], but not a Nb nitride layer doped with Ti; and
- a lower interface electrode layer 506 between the main lower electrode layer 504 and the dielectric layer 508, the lower interface electrode layer including cerium oxide, …niobium oxide, ruthenium oxide, tin oxide or tungsten oxide [¶0059], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
Rui by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 5, Rui discloses the lower electrode [Fig. 5] including:
- a main lower electrode layer 504 spaced apart from the dielectric layer 508; and
- a lower interface electrode layer 506 between the main lower electrode layer 504 and the dielectric layer 508, the lower interface electrode layer including niobium oxide [¶0059], but not a Nb oxide layer doped with Ti or Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Rui by utilizing “a Nb oxide layer doped with Ti or Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 6, Rui discloses:
- the main lower electrode layer 504 including a TiN layer [¶0059], and
- a thickness of the lower interface electrode layer 506 being less than that of the main lower electrode layer 504 (i.e., 01-1.5nm of layer 506 vs.10-25nm of layer 504, in ¶0059).
In re claim 7, since Rui discloses the upper electrode 510 “may include multiple layers” [¶0061], Rui inherently teaches or suggests the upper electrode 510 including:
- a main upper electrode layer that is spaced apart from the dielectric layer 508 [Fig. 5]; and
- an upper interface electrode layer between the main upper electrode layer and the dielectric layer 508.
Rui suggests the upper interface electrode layer including “one of metals, conductive metal oxides, conductive metal nitrides, or combinations” [¶0061], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Rui by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claims 8-9, Rui discloses the lower electrode [Fig. 5] including a plurality of lower electrode layers 504, 506.  Rui, however, is silent about “the lower electrode layers having different content ratios of a Nb atom, a content ratio of a Nb atom in the plurality of lower electrode layers being greatest in the 
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “different content ratios of a Nb atom, a content ratio of a Nb atom in the plurality of lower electrode layers being greatest in the lower electrode layer closest to the dielectric layer… provided that the lower electrode layer farthest from the dielectric layer does not include Nb” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratios feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 10, Rui discloses the lower electrode [Fig. 5] including:
- a main lower electrode layer 504 that is spaced apart from the dielectric layer 508; and 
- a multiple interface electrode layer including a plurality of lower interface electrode layers 506 between the main lower electrode layer 504 and the dielectric layer 504 [¶0059].
Rui is silent about “the interface electrode layers having different content ratios of a Nb atom… a content ratio of a Nb atom in each of the plurality of lower interface electrode layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “layers having different content ratios of a Nb atom… a content ratio of a Nb atom in each of the plurality of lower interface electrode layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratios feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 11, Rui discloses an integrated circuit device 520, comprising:
- a substrate 501 including an active region [Fig. 5];
- a conductive region inherently on the active region [¶0058]; and 
- a capacitor 500 on the conductive region [Fig. 5], the capacitor including:
- a lower electrode 504, 506 [¶0059]; 
- a dielectric layer 508 formed on the lower electrode 504, 506 [¶0060]; and 
- an upper electrode 510 that covers the dielectric layer 508 [¶0061].
Rui suggests “first electrode base layer 504 includes … titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride…, first electrode 506 cerium oxide, …niobium oxide, ruthenium oxide, tin oxide or tungsten oxide” [Fig. 5 and ¶0059], but not Nb-containing layer doped with titanium.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “Nb-containing layer doped with titanium.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 12, Rui discloses the dielectric layer 508 including a metal oxide layer [¶0060], and the lower electrode [Fig. 5] including a main lower electrode layer 504 including titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride [¶0059], but not a Nb nitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the lower electrode layer of Rui by utilizing “Nb nitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Rui discloses the lower electrode including:
- a main lower electrode layer 504 without Nb [Fig. 5]; and
- a lower interface electrode layer 506 including a Nb oxide layer [¶0059], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode layer of Rui by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 14, Rui discloses the lower electrode [Fig. 5] including:
- a main lower electrode layer 504 longitudinally extending in a vertical direction away from the substrate 501 on the conductive region; and
- a lower interface electrode layer 506 covering an external surface of the cylindrical main lower electrode layer and an internal surface in an internal space of the cylindrical main lower electrode layer, and including a Nb oxide layer [¶0059], but not Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.  It would have been obvious to a person having skills in the art to have modified the interface electrode layer of Rui by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting In re Leshin, 125 SUPQ 416. 
In re claim 15, Rui discloses the lower electrode [Fig. 5] including:
- a main lower electrode layer 504 longitudinally extending in a vertical direction away from the substrate 501 on the conductive region; and
- a lower interface electrode layer 506 covering an external surface of the cylindrical main lower electrode layer, and including a Nb oxide layer [¶0059], but not Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.  
It would have been obvious to a person having skills in the art to have modified the interface electrode layer of Rui by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Rui is silent about the main lower electrode layer being a pillar-shaped or cylindrical electrode layer.  It would have been an obvious matter of design choice to make the electrode of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 16, since Rui discloses the upper electrode 510 “may include multiple layers” [¶0061], Rui inherently teaches or suggests the upper electrode 510 including:
- a main upper electrode layer without Nb, which is spaced apart from the dielectric layer 508 [Fig. 5]; 
- and an upper interface electrode layer between the main upper electrode layer and the dielectric layer.
Rui suggests the upper interface electrode layer including “one of metals, conductive metal oxides, conductive metal nitrides, or combinations” [¶0061], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the interface electrode of Rui by utilizing “a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative interface electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06, In re Leshin, 125 SUPQ 416
In re claim 17, Rui does not suggest the lower electrode [¶0059] including at least one additional dopant selected from Co, Sn, V, Ta, Db, P, As, Sb, and Bi.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “additional dopant selected from Co, Sn, V, Ta, Db, P, As, Sb, and Bi.” In re Leshin, 125 SUPQ 416
In re claim 18, Rui discloses an integrated circuit device 520, comprising:
- a substrate 501 including an active region [Fig. 5];
- a conductive region inherently on the active region [¶0058]; and 
- a capacitor 500 on the conductive region [Fig. 5], the capacitor including:
- a lower electrode 504, 506 [¶0059]; 
- a dielectric layer 508 on the lower electrode 504, 506 and including a metal oxide layer [¶0060]; and 
- an upper electrode 510 that covers the dielectric layer 508 [¶0061].
Rui suggests “first electrode base layer 504 includes … titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride…, first electrode metal oxide layer 506 cerium oxide, …niobium oxide, ruthenium oxide, tin oxide or tungsten oxide” [Fig. 5 and ¶0059], but not a Nb nitride layer doped with Ti, a Nb oxide layer doped with Ti, and a Nb oxynitride layer doped with Ti.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “a Nb nitride layer doped with Ti, a Nb oxide layer doped with Ti, and a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 19, Rui discloses the lower electrode [Fig. 5] including a main lower electrode layer, and a top surface of the lower electrode layer 504 contacting bottom surface of the dielectric layer 508 [¶0059]
Rui suggests “first electrode base layer 504 includes titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride…, first electrode metal oxide layer 506 cerium oxide, …niobium oxide, ruthenium oxide, tin oxide or tungsten oxide” [Fig. 5 and ¶0059], but not Nb nitride layer doped with titanium.
It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing Nb nitride layer doped with titanium. Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 20, Rui discloses the lower electrode [Fig. 5] including a main lower electrode layer 504 that is spaced apart from the dielectric layer 508 and including TiN [¶0059].
Rui also discloses a lower interface electrode layer 506 between the main lower electrode layer 504 and the dielectric layer 508, the lower interface electrode layer having a top surface that contacts the dielectric layer 508 [Fig. 5].
Rui suggests “first electrode base layer 504 includes titanium nitride, tantalum nitride, titanium-aluminum-nitride, tungsten nitride, molybdenum nitride or vanadium nitride…, first electrode metal oxide layer 506 cerium oxide, …niobium oxide, ruthenium oxide, tin oxide or tungsten oxide” [Fig. 5 and ¶0059], but not a Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.  It would have been obvious to a person having skills in the art to have modified the lower electrode of Rui by utilizing “Nb oxide layer doped with Ti or a Nb oxynitride layer doped with Ti.” Since this is merely an alternative electrode material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 16, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815